Case 1:20-bk-10584-VK   Doc 4 Filed 03/10/20 Entered 03/10/20 16:47:24   Desc
                         Main Document    Page 1 of 4
Case 1:20-bk-10584-VK   Doc 4 Filed 03/10/20 Entered 03/10/20 16:47:24   Desc
                         Main Document    Page 2 of 4
Case 1:20-bk-10584-VK   Doc 4 Filed 03/10/20 Entered 03/10/20 16:47:24   Desc
                         Main Document    Page 3 of 4
Case 1:20-bk-10584-VK   Doc 4 Filed 03/10/20 Entered 03/10/20 16:47:24   Desc
                         Main Document    Page 4 of 4
